  Case 18-03735         Doc 44     Filed 10/02/18 Entered 10/02/18 11:03:19              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-03735
         TIFFANY WHITE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/12/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/08/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-03735       Doc 44        Filed 10/02/18 Entered 10/02/18 11:03:19                    Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $459.30
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                       $459.30


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $437.24
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $22.06
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $459.30

Attorney fees paid and disclosed by debtor:                  $250.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed         Paid         Paid
ALLY FINANCIAL                   Unsecured            NA       2,827.04       2,827.04           0.00       0.00
ALLY FINANCIAL                   Secured        2,900.00            NA             NA            0.00       0.00
AMERICAN FIRST FINANCE           Secured           500.00           NA          500.00           0.00       0.00
AMERICAN FIRST FINANCE           Unsecured      1,257.00            NA             NA            0.00       0.00
AMERICASH LOANS LLC              Unsecured         551.93           NA             NA            0.00       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured         441.00        441.00         441.00           0.00       0.00
BANK OF AMERICA NA               Unsecured         500.00        421.54         421.54           0.00       0.00
CAPITAL ONE BANK USA             Unsecured         554.17           NA             NA            0.00       0.00
CAPITAL ONE NA                   Unsecured         554.00        554.17         554.17           0.00       0.00
CELTIC BANK/CONTFINCO            Unsecured         478.00           NA             NA            0.00       0.00
CHASE                            Unsecured         200.00           NA             NA            0.00       0.00
CITY OF CHICAGO                  Unsecured      3,848.00       5,499.41       5,499.41           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      7,000.00       5,392.52       5,392.52           0.00       0.00
CITY OF CHICAGO MUNICIPAL        Unsecured         729.22      1,397.99       1,397.99           0.00       0.00
COMCAST                          Unsecured         900.00           NA             NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      1,446.00            NA             NA            0.00       0.00
FINANCIAL CONTROL SOLUTIONS      Unsecured           0.00           NA             NA            0.00       0.00
HYDRA FINANCIAL                  Unsecured         260.00        260.00         260.00           0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured      3,640.00            NA             NA            0.00       0.00
IL DEPT OF HUMAN SERVICES        Unsecured      2,700.00       1,771.00       1,771.00           0.00       0.00
IL DEPT OF REVENUE               Priority             NA         234.64         234.64           0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA          82.60          82.60           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA          17.07          17.07           0.00       0.00
INTERNAL REVENUE SERVICE         Priority          993.00      3,035.47       3,035.47           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         432.00           NA             NA            0.00       0.00
LVNV FUNDING                     Unsecured         871.00        882.11         882.11           0.00       0.00
MIDWEST TITLE LOANS              Secured              NA       3,144.75       3,144.75           0.00       0.00
NICOR GAS                        Unsecured         264.62        988.89         988.89           0.00       0.00
PAYDAY LOAN STORE                Unsecured         700.00           NA             NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         934.80        934.80         934.80           0.00       0.00
SPRINT NEXTEL                    Unsecured      1,323.64            NA             NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-03735        Doc 44     Filed 10/02/18 Entered 10/02/18 11:03:19                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid          Paid
ST IL TOLLWAY AUTHORITY        Unsecured      2,000.00              NA           NA             0.00        0.00
SULLIVAN URGENT AID            Unsecured         309.00             NA           NA             0.00        0.00
SW CREDIT SYSTEMS INC          Unsecured         293.00             NA           NA             0.00        0.00
SYNCHRONY BANK                 Unsecured         625.00             NA           NA             0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured      1,000.00              NA           NA             0.00        0.00
US BANK NA                     Unsecured         400.00             NA           NA             0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured      3,007.00         4,599.08     4,599.08            0.00        0.00
USA PAYDAY LOANS               Unsecured         100.00           28.25        28.25            0.00        0.00
VERIZON                        Unsecured      1,000.00              NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                 $0.00               $0.00
      Mortgage Arrearage                                      $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                             $3,144.75                 $0.00               $0.00
      All Other Secured                                     $500.00                 $0.00               $0.00
TOTAL SECURED:                                            $3,644.75                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                 $3,270.11                 $0.00               $0.00
TOTAL PRIORITY:                                           $3,270.11                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $26,097.47                    $0.00               $0.00


Disbursements:

       Expenses of Administration                                 $459.30
       Disbursements to Creditors                                   $0.00

TOTAL DISBURSEMENTS :                                                                             $459.30




UST Form 101-13-FR-S (09/01/2009)
  Case 18-03735         Doc 44      Filed 10/02/18 Entered 10/02/18 11:03:19                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
